                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                            5:19-CR-50167-07-KES

                    Plaintiff,
                                                ORDER ADOPTING REPORT
       vs.                                      AND RECOMMENDATION AS
                                              MODIFIED AND DENYING MOTION
JESSE LAMONE STEWART,                           TO DISMISS SUPERSEDING
                                                      INDICTMENT
                    Defendant.


      Defendant, Jesse Lamone Stewart, is charged with conspiracy to

distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846. Docket 88. Stewart filed a motion to dismiss the

Superseding Indictment. Docket 179. Stewart alleges that the Superseding

Indictment: (1) fails to state an offense as required by Federal Rule of Criminal

Procedure 7(c)(1); (2) fails to charge essential elements of the counts alleged

against Stewart; (3) is so vague that it violates Stewart’s due process rights;

and (4) is based upon investigatory and prosecutorial misconduct that has

tainted Stewart’s right to a fair trial. Id. Stewart also filed a supplemental

motion to dismiss the Superseding Indictment, further addressing his claims of

investigatory and prosecutorial misconduct. Docket 222. The United States

resists Stewart’s motion and supplemental motion to dismiss. Dockets 185,

249. The court referred Stewart’s motions to Magistrate Judge Daneta

Wollmann under 28 U.S.C. § 636(b)(1)(B). After holding an evidentiary hearing,
Magistrate Judge Wollmann recommended Stewart’s motion and supplemental

motion to dismiss be denied. Dockets 228, 334. Stewart filed objections to the

Report and Recommendation. Docket 341. After a de novo review of the Report

and Recommendation and a review of the record, the court adopts the Report

and Recommendation as modified below and denies Stewart’s motion and

supplemental motion to dismiss the Superseding Indictment.

                               LEGAL STANDARD

      This court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Because motions to

dismiss a superseding indictment are considered dispositive matters, a

magistrate judge’s recommendation regarding such a motion is subject to de

novo review. 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

667, 673 (1980) (holding that dispositive motions under 28 U.S.C. § 636(b)(1)

are subject to de novo review by the district court). In conducting a de novo

review, this court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1); see also United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

                                     FACTS

      A full recitation of the facts can be found in the Report and

Recommendation on Stewart’s first motion to suppress (Docket 135) and the

                                        2
Report and Recommendation on the pending motions to dismiss the

Superseding Indictment (Docket 334). The court has conducted a de novo

review of the evidence 1 and incorporates herein the facts as set forth in

Magistrate Judge Wollmann’s Report and Recommendation.

                                  DISCUSSION

        Stewart raises eight objections to Magistrate Judge Wollmann’s Report

and Recommendation related to his claims of investigatory and prosecutorial

misconduct. 2 Docket 341. Stewart objects to Magistrate Judge Wollmann’s

findings that:

        (1) Pennington County Sherriff’s Office Investigator Dan Rose and
        South Dakota Division of Criminal Investigation Special Agent (SA)
        Preston Patterson did not provide false testimony at grand jury
        proceedings and at the suppression hearing held before Magistrate
        Judge Wollmann on February 12, 2020 about Stewart wearing a
        coat at the time he was detained;

        (2) SA BJ George did not provide false testimony before the grand
        jury when he testified that Stewart told law enforcement Stewart’s
        address was 3213 West Main Street, which is the address of a UPS
        store;

        (3) SA George did not provide false testimony before the grand jury
        concerning a phone call between Stewart and Sasha Cook;




1   An evidentiary hearing was held on October 19, 2020. See Dockets 228, 238.

2 Stewart does not object to Magistrate Judge Wollmann’s recommendation
that the Superseding Indictment sufficiently alleges each of the essential
elements of conspiracy to distribute a controlled substance and provides
enough detail to put Stewart on notice of the charge against him. See Docket
341; Docket 334 at 6. The court agrees with and adopts Magistrate Judge
Wollmann’s reasoning and conclusion on this issue. Thus, Stewart’s motion to
dismiss the Superseding Indictment on grounds of insufficiency and vagueness
is denied.
                                        3
      (4) SA George did not provide false testimony before the grand jury
      when he testified that Edward Martin, a co-defendant in this case,
      mailed packages to Cook;

      (5) Assistant United States Attorney (AUSA) Kathryn Rich did not
      provide false and misleading statements during the grand jury
      proceeding when she asked SA George about Martin and his
      associates using postal services to receive methamphetamine and
      send money;

      (6) SA George did not make false statements in the affidavit in
      support of the search warrant; and

      (7) SA Patterson did not falsely testify during the suppression
      hearing on February 12, 2020 that Stewart consented to the seizure
      of his cellphone and search of his person.

Stewart also objects (8) to the failure of the court to address his claim that AUSA

Rich elicited false and misleading testimony during grand jury proceedings when

she asked SA George about Stewart’s connection to Cook. The court will address

each objection in turn.

I.    Claims of Investigatory and Prosecutorial Misconduct During Grand
      Jury and Suppression Hearing Proceedings.

      A.    Legal Standard

      “There is a strong presumption of regularity in grand jury proceedings,

and the defendant has a heavy burden in proving irregularities.” United States

v. McKie, 831 F.2d 819, 821 (8th Cir. 1987) (citation omitted). Generally, “a

district court may not dismiss an indictment for errors in grand jury

proceedings unless such errors prejudiced the defendant[].” Bank of Nova

Scotia v. United States, 487 U.S. 250, 254 (1988). Under this prejudice

standard, “dismissal of the indictment is appropriate only ‘if it is established

that the violation substantially influenced the grand jury’s decision to indict,’

                                         4
or if there is a ‘grave doubt’ that the decision to indict was free from the

substantial influence of such violations.” Id. at 256 (quoting United States v.

Mechanik, 475 U.S. 66, 78 (1986) (O’Connor, J., concurring)). Mistakes and

misstatements in grand jury testimony, on their own, do not justify dismissal

of an otherwise valid charge in an indictment. United States v. Moore, 184 F.3d

790, 794 (8th Cir. 1999). For an indictment to be dismissed on the basis of

misstatements or even perjurious testimony, the defendant must show that the

misstatements were material. Id. “As long as there is some other competent

evidence to sustain the charge, the charge should not be dismissed.” Id.

      Regarding Stewart’s claims that the government offered false testimony

during the suppression hearing, Stewart must show: “(1) the prosecution used

perjured testimony; (2) the prosecution should have known or actually knew of

the perjury; and (3) there was a reasonable likelihood that the perjured

testimony could have affected the jury’s verdict.” United States v. Flores-

Lagonas, 993 F.3d 550, 561 (8th Cir. 2021) (quoting United States v. Bass, 478

F.3d 948, 951 (8th Cir. 2007)). Thus, Stewart must show not only that the

government offered perjured testimony at the suppression hearing, but also

that the government knew or should have known it was offering perjured

testimony. Id. Likewise, Stewart must show that the perjured testimony was

material. Id. (citing United States v. Bigeleisen, 625 F.2d 203, 208 (8th Cir.

1980)).




                                         5
      B.     Analysis

             1.       Testimony concerning Stewart’s coat

      Stewart objects to Magistrate Judge Wollmann’s finding that Stewart

failed to meet his burden to prove that either SA Patterson or Investigator Rose

provided false testimony at grand jury proceedings or at the suppression

hearing when they testified that Stewart wore a coat at the time he was

detained. Docket 341 at 1. At the February 12, 2020 suppression hearing, SA

Patterson testified that Stewart wore a coat when he encountered Stewart prior

to executing the search warrant. Docket 125 at 18. At the evidentiary hearing,

SA Patterson and Investigator Rose testified that Stewart was wearing a coat

when they made contact with him outside of his hotel room, but the coat was

later removed from Stewart at some point near the beginning of the search of

the room. Docket 238 at 8-9, 52. SA Patterson testified that no photos were

taken of Stewart while he wore the coat in the hallway. Id. at 14. Stewart

contends that he could not have been wearing a coat at the time he was

detained because he is pictured without a coat on in Exhibit 1 (Docket 231 at

1) and the coat is depicted in Exhibit 2 (Docket 231 at 2), which is the overall

photo of the hotel room where Stewart stayed prior to the search of the room.

Docket 341 at 2-3. As a result, Stewart argues that the evidence does not

support the finding that Stewart was wearing a coat when he was initially

detained. Id. at 1.

      Here, Stewart’s reliance on Exhibit 2 to prove that he was not wearing a

coat at the time he was detained is misplaced. Pennington County Sheriff’s

                                        6
Office Investigator Jesse Fagerland testified at the evidentiary hearing that his

primary responsibility at the search of Stewart’s room was to photograph the

scene throughout. Docket 238 at 32. Exhibit 1 depicts Stewart in the hallway

of the hotel without a coat on, Exhibit 2 depicts the overall scene of the hotel

room prior to the execution of the warrant but after the room was cleared by

officers, and Exhibit 3 depicts the hotel room after the execution of the search

warrant. Id. at 36, 39, 41-42; see also Docket 231 at 1-3. Investigator

Fagerland testified that the chronological order of those exhibits is Exhibit 2,

Exhibit 1, and Exhibit 3. Docket 238 at 45. Investigator Fagerland also testified

that it was “absolutely” possible that Stewart’s coat could have been removed

from the point that SA Patterson and Investigator Rose detained Stewart to the

point that Investigator Fagerland prepared his camera equipment and took the

photos of the scene and Stewart. Id. Stewart’s coat was likely removed from his

person after his initial detention but before he was photographed in the

hallway of the hotel. Stewart fails to present any evidence that SA Patterson or

Investigator Rose lied about the presence of Stewart’s coat during any

proceeding.

      Further, even if Stewart was not wearing a coat, Stewart fails to show

how that is material to the charge against him. Not wearing a coat would have

had little, if any, effect on the grand jury’s decision to indict Stewart. If, as

Stewart contends, the coat was in the room rather than on his person, it would

have been lawfully searched pursuant to the search warrant. Thus. Stewart’s

objection on this ground is overruled.

                                          7
            2.    Testimony concerning Stewart’s address

      Stewart next objects to Magistrate Judge Wollmann’s finding that

Stewart failed to meet his burden of proving SA George made a false statement

to the grand jury when he stated Stewart provided his address as 3213 West

Main Street in Rapid City, South Dakota, which is the address of a UPS store.

Docket 341 at 3. Stewart relies on his reply brief, which Magistrate Judge

Wollmann considered in her Report and Recommendation. Id.; see Docket 277

at 3-5. Stewart also contends that law enforcement had Stewart’s correct

address at the time of the grand jury proceeding because Stewart had been

arrested and booked. Docket 341 at 3. Stewart does not present any evidence

that law enforcement had Stewart’s correct address at the time of the grand

jury proceedings, nor does he present any new evidence not considered by

Magistrate Judge Wollmann in her Report and Recommendation. Stewart also

fails to demonstrate how stating the incorrect address would be material to the

charge or the grand jury’s decision to indict. This court agrees with and adopts

Magistrate Judge Wollmann’s reasoning and conclusion on this issue. Thus,

Stewart’s objection on this ground is overruled.

            3.    Testimony concerning the phone call

      Stewart next objects to Magistrate Judge Wollmann’s finding that SA

George did not provide false or misleading testimony to the grand jury when he

testified that he listened to a phone call between Stewart and Sasha Cook

during which Stewart directed Cook “in regards to moving and getting money

out of the banks and having Sasha leave town.” Id. at 4; Docket 230 at 18.

                                       8
Stewart claims that the call was about Cook leaving from North Carolina to Las

Vegas, not from Rapid City to Las Vegas. Docket 341 at 4. He contends that the

characterization of the call was “an attempt by the government to insinuate

[Cook] was involved in drug distribution with [Stewart] in Rapid City and was

leaving Rapid City because [Stewart] had been arrested.” Id.

      Here, Stewart fails to demonstrate that the government provided false

testimony. Stewart does not offer any evidence to prove that the government

knew that Cook was located in North Carolina rather than Rapid City at the

time of the call other than a vague citation to “Pennington County Jail records

for December 11, 2019, to December 12, 2019.” Id. Stewart did not provide

those jail records for the court’s review. Stewart has not provided any evidence,

except conclusory statements, that proves that Cook was actually in North

Carolina at the time of the call. Additionally, law enforcement never testified

during the grand jury proceeding, the suppression hearing, or the evidentiary

hearing that Cook was located in Rapid City at the time of the call. In fact, SA

George testified during the evidentiary hearing that he did not know what town

Cook was in when she spoke to Stewart. Docket 238 at 74.

      Even if Cook was located in North Carolina rather than Rapid City,

Stewart fails to show how this mischaracterization would be material to the

charges against him. It makes little difference whether Cook was in Rapid City

or North Carolina at the time of the call. The important information in the call

is that Stewart asked Cook to get money out of the bank and leave town, which

Stewart does not challenge. Stewart fails to show how any alleged

                                        9
mischaracterization had a “substantial influence” on the grand jury’s decision

to indict. Bank of Nova Scotia, 487 U.S. at 254. Thus, Stewart’s objection on

this ground is overruled.

            4.    Testimony concerning packages

      Stewart next objects to Magistrate Judge Wollmann’s finding that

Stewart failed to meet his burden to prove that SA George testified falsely

concerning packages sent through the mail by co-defendant Edward Martin

that were received by Cook. Docket 341 at 4. Stewart contends that SA George

was deliberately misleading to the grand jury causing it to believe that drugs or

money were sent through the mail when George testified that Cook was

receiving packages for Martin. Id. Stewart alleges that this testimony created

the misleading impression that he and Cook were participants in receiving

money and drugs in the mail. Id.

      Here, SA George’s exact testimony was that “Sasha Cook is of interest to

law enforcement because she has received three packages for Mr. Martin in the

mail in the past.” Docket 230 at 18. SA George never testified that there were

either drugs or money in these specific packages received by Cook. SA George

expanded that Cook was a person of interest because law enforcement knew

that Martin and his associates used UPS, FedEx, and the USPS to receive

methamphetamine and send money. Docket 230 at 19. SA George never

testified that Cook received drugs or money in the mail for Martin because he

did not know. Docket 238 at 77, 93. Stewart fails to carry his burden to prove

that SA George testified falsely or in a misleading manner before the grand jury

                                       10
or that any false or misleading testimony substantially influenced the grand

jury’s decision to indict. Thus, Stewart’s objection on this ground is overruled.

            5.     Question by AUSA Rich to SA George

      Stewart next objects to Magistrate Judge Wollmann’s finding that

Stewart failed to carry his burden of proving that AUSA Rich made a false and

misleading statement when she asked SA George “[s]o is it fair to say that

through the entire investigation that Mr. Martin and these associates are using

UPS, FedEx, [and the] Postal Service to receive methamphetamine in the mail

and then also send out packages of money occasionally?” Docket 341 at 4-5;

Docket 230 at 19. SA George answered the question affirmatively. Docket 230

at 19. Stewart contends that there is no evidence “that Martin ever sent or

received money or drugs through the mail to or from Jesse Stewart or Sasha

Cook.” Docket 341 at 5.

      Here, Stewart fails to carry his burden to prove that AUSA Rich made a

false or misleading statement when she asked SA George the question. SA

George testified that the government has records of Stewart wiring money via

Western Union or other wire transfer services as part of the methamphetamine

distribution conspiracy. Docket 238 at 78. SA George also testified that, based

on the investigation, Martin and his associates used various postal services to

receive meth and send out money. Id. at 77-78. As Magistrate Judge Wollmann

stated, it is the United States’ position that Martin and his associates used

UPS, FedEx, and the USPS to receive methamphetamine and send money.

Docket 334 at 13. Whether or not Stewart is actually part of that conspiracy is

                                       11
for a jury to determine at trial. Thus, Stewart’s objection on this ground is

overruled.

             6.    Consent to search

      Stewart next objects to Magistrate Judge Wollmann’s finding that

Stewart consented to the search of his person. Docket 341 at 7. Stewart

maintains that SA Patterson and Investigator Rose falsely testified at the

suppression hearing that Stewart consented to the search of his person. Id. The

District Court already determined that Stewart gave his consent to the search

of his person. Docket 162 at 5-6. The District Court agreed with Judge

Wollmann’s finding that SA Patterson and Investigator Rose testified credibly

about receiving Stewart’s consent. Id. Stewart fails to present any new evidence

as to why the District Court’s prior determination should be reconsidered and

reversed. Thus, Stewart fails to show that the government offered perjured

testimony at the suppression hearing. Stewart’s objection on this ground is

overruled.

             7.    Claim not addressed

      Stewart next objects to the failure of the court to address the claim that

AUSA Rich elicited false testimony during the grand jury proceeding when she

asked SA George a question about Stewart’s connection to Cook. Docket 341 at

5-6. AUSA Rich asked SA George, “[a]nd [Stewart] has the connection with

Sasha Cook whose name was part of the package distribution?” Docket 230 at

21. SA George answered affirmatively. Id. This question was prompted by a

question from a grand juror who asked what Stewart’s role in the distribution

                                        12
conspiracy was. Id. at 20. Stewart alleges that the question and affirmative

answer were false because there has not been any evidence to show that Cook

was a part of the drug distribution conspiracy. Docket 341 at 5.

      Here, AUSA Rich’s question and SA George’s answer were not false or

misleading. Stewart misrepresents the question that AUSA Rich asked George

by omitting the term “package,” so the question reads “[a]nd he (the defendant)

has connection with Sasha Cook whose name was part of the distribution?” Id.

(parenthetical in original). When the question is phrased correctly, it is evident

that neither AUSA Rich nor SA George provided false or misleading testimony.

Stewart does, in fact, have a connection to Cook—the two of them spoke over

the phone about getting money out of the bank and having Cook leave town.

Docket 230 at 18. SA George also testified that he believed that Stewart and

Cook were in a relationship and that Cook cares for Stewart’s child while he is

in custody. Docket 238 at 79. Additionally, there is evidence that Cook’s name

is part of the package distribution, as asked by AUSA Rich. SA George testified

that Cook was of interest to law enforcement because she received three

packages for Martin in the mail. Docket 230 at 18. Again, SA George never

testified that those three packages contained drugs or money, but that is not

what AUSA Rich’s question asked of him. Stewart fails to demonstrate that the

government offered false or misleading testimony at the grand jury proceeding.

Thus, Stewart’s objection on this ground is overruled.




                                        13
II.   Claims of Misconduct in the Affidavit in Support of the Search
      Warrant

      Finally, Stewart objects to Magistrate Judge Wollmann’s finding that

Stewart failed to meet his burden to prove that SA George either lied or showed

reckless disregard for the truth in his affidavit in support of the search

warrant. Docket 341 at 6-7. Specifically, Stewart argues that the following

statement in the affidavit in support of the search warrant was false: “Cook’s

current address has not been identified in Rapid City; however, it is believed

that Cook may reside near 3621 West Chicago Street. Keeler Stands previously

identified this approximate location to law enforcement when he drove Martin

to Cook’s address to pick up a package containing methamphetamine in

September 2019.” Docket 222-3 at 2-3; Docket 341 at 6-7. Stewart argues that

there is no evidence that Keeler Stands ever mentioned Cook or taking Martin

to Cook’s address in his proffer statement. Docket 341 at 7.

      An affidavit in support of an application for a search warrant must be

supported by probable cause. Franks v. Delaware, 438 U.S. 154, 165 (1978).

The affidavit supporting the search warrant is presumed to be valid. Id. at 171.

To successfully challenge probable cause and the validity of the search warrant

in this case, Stewart must prove by a preponderance of the evidence that SA

George “included in the affidavit ‘a false statement knowingly and intentionally,

or with reckless disregard for the truth,’ and (2) ‘the affidavit’s remaining

content [was] insufficient to establish probable cause.’ ” United States v.

Buchanon, 574 F.3d 554, 561 (8th Cir. 2009) (alteration in original) (quoting



                                        14
United States v. Humphreys, 982 F.2d 254, 258 n.2 (8th Cir. 1992)). An

affidavit in support of a search warrant must be based on truthful statements,

but that “does not require that ‘every fact recited in the warrant is necessarily

correct.’ ” Id. at 563 (quoting Franks, 438 U.S. at 165). This means the affidavit

“must be ‘truthful’ in the sense that the information put forth is believed or

appropriately accepted by the affiant as true.” Id. (quoting Franks, 563 U.S. at

165). The correct test is “whether, viewing all the evidence, the affiant must

have entertained serious doubts as to the truth of his [or her] statements or

had obvious reasons to doubt the accuracy of the information he [or she]

reported.” United States v. Schmitz, 181 F.3d 981, 987 (8th Cir. 1999)

(alterations in original) (citation omitted).

      Stewart’s attack on the truthfulness of the affidavit must be more than

merely conclusory. Franks, 438 U.S. at 171, “There must be allegations of

deliberate falsehood or of reckless disregard for the truth, and those allegations

must be accompanied by an offer of proof.” Id. That is, they should point

exactly where in the record there is a false statement and should be

accompanied by either affidavits or otherwise reliable statements. Id. If these

requirements are met, Stewart must then show that the search warrant lacks

probable cause without the false statements included. Id. at 171-72.

      Here, Stewart does not meet his burden to prove that SA George included

a false statement, either knowingly or recklessly, in the affidavit in support of

the search warrant. SA George did not say that he was certain that Cook lived

at the address provided in the affidavit. In fact, SA George noted that Cook’s

                                          15
address in Rapid City had not been positively identified, but it was believed she

lived near 3621 West Chicago Street. Docket 222-3 at 2. SA George testified

that the sources of this information were Keeler Stands and another

confidential informant. Docket 238 at 72. Stewart does not provide any

evidence that SA George’s statement is false other than the conclusory

allegation that Stands’ proffer says nothing about Cook’s address. But looking

to a portion of law enforcement’s interview with Stands, Stands does describe

driving Martin to an address near the location named in the affidavit. See

Docket 231 at 7. Even if Cook’s potential address did not come from Stands’

proffer, it may have come from Stands or another informant at another time.

Stewart fails to convince the court that SA George either entertained serious

doubts about the truthfulness of the statement or had obvious reasons to

doubt the accuracy of the information provided by Stands or the other

confidential informant. Additionally, even if SA George included a false

statement in the affidavit, Stewart does not attempt to demonstrate how the

remainder of the affidavit lacks probable cause. The affidavit appears to have

sufficient information without the statement about Cook’s address to provide

probable cause to issue the search warrant regarding Stewart. Thus, Stewart’s

objection on this ground is overruled.

                                 CONCLUSION

      Stewart fails to meet his burden to prove that the government offered

false or misleading testimony either before the grand jury or during the

suppression hearing. Additionally, Stewart fails to meet his burden that SA

                                         16
George provided false information in his affidavit in support of the search

warrant. The court adopts Magistrate Judge Wollmann’s report and

recommendation as modified and denies Stewart’s motion and supplemental

motion to dismiss the Superseding Indictment. Thus, it is

      ORDERED that the report and recommendation (Docket 334) denying

Stewart’s motion and supplemental motion to dismiss the Superseding

Indictment is adopted as modified by this opinion.

      Dated July 14, 2021.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       17
